Exhibit 10.11

 

December 5, 2002

 

 

Nadine Melka

 

Subject:  Employment Offer

 

Dear Nadine,

 

I am pleased to offer you employment as Vice President, Corporate Strategy and
Chief Marketing Officer, reporting directly to me.  This offer is contingent
upon the approval of Ditech’s Board of Directors - Compensation Committee.

 

Your compensation package consists of the following:

•      Base salary of $200,000.

•                       Eligibility for a Management Bonus of up to $75,000 for
the first year of your employment.  The bonus up to April 30, 2003 will be
prorated and based on attainment of individual performance objectives. 
Thereafter, it will be based on corporate and individual objectives.  The
Management Bonus program in general, and your bonus in particular, are subject
to change, including elimination of the program, at the sole discretion of the
Company.

•                       Sign-on bonus of $50,000.  However, you must repay the
bonus to Ditech if you are terminated for cause or if you leave Ditech of your
own accord prior to 12 months of employment.

 

Subject to the approval of the Company’s Board of Directors or its Compensation
Committee, you will be granted stock options to purchase 200,000 shares of the
Company’s Common Stock. The exercise price per share will be equal to the fair
market value per share on the date the option is approved by Ditech’s Board of
Directors.  The option will be subject to the terms and conditions applicable to
options granted under our Stock Plan, as described in that Plan and the
applicable stock option agreement.  The option will be immediately exercisable
and are Non-qualified options.  The purchased shares will be subject to
repurchase by the Company at the exercise price in the event that your service
terminates before you vest in the shares.

You will vest in 25% of the option shares after 12 months of continuous service
and the balance will vest in monthly installments over the next 36 months

 

Subject to the approval of the Company’s Board of Directors or its Compensation
Committee, you will be eligible to receive a grant of stock options to purchase
50,000 shares of the Company’s Common Stock.  The exercise price per share will
be equal to the fair market value per share on the date the option is approved
by Ditech’s Board of Directors.  The option will be subject to the terms and
conditions applicable to options granted under our Stock Plan, as described in
that Plan and the applicable stock option agreement.  The option will be
immediately exercisable and are Non-qualified options.  The purchased shares
will be subject to repurchase by the Company at the exercise price in the event
that your service terminates before you vest in the shares.  Vesting will be set
by the Board of Directors.  However these shares will be subject to acceleration
upon achievement of certain milestones targeted within 12 months of your
employment.  Further details will be provided in your stock option agreement.

 

The company will employ you on an “at will” basis, described below.  However, if
the company terminates your employment for any reason other than cause or if
there is a change of control in the company and you are not offered an
equivalent position by the acquiring company, during the first six months of
service only, then the Company will continue to pay your base salary for six
months from the notification of intent to separate.  “Cause” means (i) gross
negligence or willful misconduct in the performance of your duties; (ii) failure
to perform your duties, after reasonable notice and opportunity to cure any such
failure; (iii) commission of any act of fraud; or (iv) conviction of a felony or
a crime

 

--------------------------------------------------------------------------------


 

involving moral turpitude causing actual or potential harm to the business of
the company.  This severance benefit will be in lieu of any other severance
policy of general application to company employees.  After the first 6 months,
you will only be entitled to severance under any severance policy of general
application, if any. The same salary continuation period will be credited as
continuous service for purposes of the stock options described.  However, the
stock vesting continuation is capped at one year from your start date.  Any
milestones targeted within the first 12 months of employment that have been
achieved will be credited.  The applicability of this is described above, and
applicable to your first 6 months of service only.  This paragraph will not
apply unless you (a) have executed a general release (in a form prescribed by
the Company) of all known and unknown claims that you may then have against the
Company or persons affiliated with the Company and (b) have agreed not to
prosecute any legal action for other proceedings based on those claims.  This
paragraph is subject to Board approval.   The normal exercise period for stock
options pursuant to the plan is 90 days from date of termination.

 

Executive compensation is reviewed at the beginning of our fiscal year on May
1st.

 

Your benefit package with Ditech Communications Corporation will include Health
insurance coverage (with partial premium due if for family coverage) beginning
the first of the month after date of employment, Life and Long Term Disability
insurance with option for additional coverage, Flexible Spending Program
participation, Employee Stock Purchase Program (ESPP) and 401(k) participation. 
Eligibility for 401(k) is effective after 90 days of employment.  ESPP
contribution period begins June 1, 2003.

 

Your employment with Ditech Communications Corporation is at-will.  This means
that either you or the company may terminate the employment relationship at any
time, with or without cause, and with or without prior notice.  This at-will
provision is only subject to change in writing signed by the CEO of the
company.  You will be asked to sign the statement of your acceptance and a
confidentiality agreement when you report to work.

 

This offer letter constitutes the entire terms of the offer of employment with
the company, and supersedes all prior negotiations and agreements, whether
written or oral, relating to the subject matter of the offer.

 

I look forward to working with you and having you as a part of our valuable and
dynamic team!  Please indicate your acceptance by signing and returning this
letter by December 6, 2002.  This offer is valid only until December 6, 2002. 
You may fax your acceptance to (650) 564-9593.

 

Sincerely,

Accepted by:

 

 

 

 

/s/ Timothy K. Montgomery

 

/s/ Nadine Melka

 

 

December 19, 2002

 

Timothy K. Montgomery
President and CEO

Nadine Melka

Date

 

1

--------------------------------------------------------------------------------